06/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 22-0116

IN THE MATTER OF

D.P., A.P., and A.P.,

      Youths in Need of Care.


                                      ORDER

      Upon consideration of Counsel’s motion to withdraw as counsel of record,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that the Appellant in this matter shall file a

response to this motion within thirty (30) days of the date of this Order. The response

must be served upon all counsel of record, including the Attorney General, the

County Attorney, and the Appellate Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of this

Order by mail to all counsel of record and to the Appellant at her last known

address.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                June 15 2022